Citation Nr: 0028611	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-00 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1949 to July 
1953. 

By rating decision in November 1993, service connection for 
carcinoma of the prostate was denied.  This appeal arises 
from a June 1996 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) that determined that new 
and material evidence sufficient to reopen the veteran's 
claim for service connection for prostate cancer had not been 
submitted.  A Notice of Disagreement was filed in February 
1997.  A Statement of the Case was issued in March 1997.  A 
substantive appeal was filed in January 1998 subsequent to a 
December 1997 Supplemental Statement of the Case with a 
request for a hearing before the Board in Washington, D.C.

On November 18, 1998, a hearing was held in Washington, D.C., 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2000).

In a decision in February 1999, the Board determined that new 
and material evidence had been presented to reopen the 
veteran's claim for service connection for prostate cancer 
and remanded the case to the RO for further development.  The 
case was thereafter returned to the Board. 


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
for an equitable determination of the veteran's claim has 
been obtained.

2.  The veteran participated in Operation BUSTER JANGLE in 
service.  

3.  The Defense Threat Reduction Agency, Nuclear Test 
Personnel Review indicated that that the veteran would have 
received a probable dose of 0.006 rem gamma which had a 
rounded and upper bound dose of 0.0 rem gamma (<0.01 rem 
gamma).  A scientific dose reconstruction indicated that the 
veteran had virtually no potential for exposure to neutron 
radiation.  A reconstruction report indicated that the 
veteran had no potential for internal exposure based on his 
unit's activities.  The application of the report's 
methodology to the prostate indicated that his (50-year) 
committed dose equivalent was 0.0 rem. 

4.  The veteran's prostate cancer, first shown several 
decades after separation from service, is not shown to have 
been related to an incident in service, including exposure to 
radiation.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a statement in April 1980, the veteran reported that in 
service he participated in nuclear testing at Indian Springs 
Air Force Base where he was stationed from October 1, 1951 to 
December 1, 1951.  The place of the test was Yucca Flats.  It 
was Operation Buster Jangle.  He witnessed two or three 
tests.  He was assigned to an Air Police Squadron which was 
located at Albuquerque, New Mexico, Special Weapons Command.  
His rank was Airman First Class.  His duty during Operation 
Buster Jangle was security.  During the explosions, he was in 
the open.  He had not been issued a film badge at the tests.

A notation from the National Personnel Records Center from 
April 1980 indicates that the veteran's service medical 
records were unavailable, presumably having been lost in a 
fire in July 1973.

In an April 1981 report from the USAF Occupational and 
Environmental health Laboratry/NTPR, it was indicated that 
film dosimetry records available to the Air Force NTPR 
Program showed a dosage reading of 0.000 rem for the veteran 
in 1951.  Historical records on file indicated that the 
veteran was a member of the 4911th Air Police Squadron at 
Kirtland Air Force Base, New Mexico.  He was placed on 
temporary duty to Indian Springs Air Force Base, Nevada on 
October 1, 1951 for 90 days in Operation BUSTER-JANGLE.  

Treatment records from Rolling Hill Hospital from February 
1984 indicate that the veteran had a prostatic biopsy.

On a VA examination in May 1986, the veteran reported that he 
had a hypervascular renal mass and a biopsy showed a 
significant area of interstitial inflammation and fibrosis.  
The etiology of this was unknown.  The veteran stated his 
benign biopsies were secondary to keeping himself in 
excellent health.  In 1951, he observed nuclear bombs as a 
security observer.  He did not know how close he was to the 
nuclear blast.  He reported that could feel the heat from the 
blast.  He reported that he saw half a dozen nuclear blasts.  
He was in the Buster Jangle nuclear blast project.  The 
diagnoses included exposure by history to radiation and no 
evidence of bone cancer.

In an October 1993 report, Stanley H. Shrom, M.D., indicated 
that the veteran had a diagnosis of carcinoma of the prostate 
in the spring of 1993.  He underwent a bilateral pelvic 
lymphadenectomy and radical prostatectomy on May 10, 1993.  

Received were records from the Fox Chase Cancer Center.  In 
May 1994, the veteran was seen with a history of prostate 
cancer diagnosed one year previously.  His past medical 
history was significant for a biopsy of his left hip several 
years ago, which started with pain in the hip.  The x-rays 
showed an abnormality.  Following a biopsy, the veteran was 
told that the area was benign.  In 1987, the veteran also had 
a left kidney biopsy after the finding of microscopic 
hematuria and an abnormality of the left kidney.  Again, the 
veteran was told that the pathology was benign.  An increased 
PSA was noted in March 1993.  He had an ultrasound and 
prostate biopsy followed by a radical prostatectomy in May 
1993.  The adenocarcinoma of the prostate had extended 
through the capsule of the prostate and into the seminal 
vesicles at that time.  The veteran's social history included 
that he was exposed to radiation in atomic bombs in 1951.  
The summary included that the veteran had a history of Stage 
C prostate cancer.  He also had a history of exposure to 
radiation in the past and had noted abnormal lymph nodes in 
his right occiput and in his right groin.  

In January 1996, the veteran was seen with no new complaints.  
It was noted that, in summary, the veteran had a history of 
prostate cancer, Stage B, and continued to be followed.  He 
had no complaints and his laboratory tests were within normal 
limits.

In April 1996, it was noted that the veteran was seen for a 
follow up.  He had a history of prostate cancer status post 
resection and was doing well.  His PSA had consistently been 
below 0.4 and.  The results from his most recent PSA test 
were still pending.  

By rating action of June 1996, it was determined that new and 
material evidence to reopen the veteran's claim for service 
connection for prostate cancer had not been submitted.  The 
current appeal to the Board arises from this action.

VA treatment records from June 1994 to February 1996 include 
that the veteran had a history of prostate cancer and radical 
prostatectomy in May 1993.
 
At the Board hearing in November 1998, the veteran testified 
that he was exposed to ionizing radiation as a result of his 
participation in Operation Buster Jangle beginning in October 
1951 and continuing for 90 days.  He reported that he felt 
that he was too close to ground zero but did not know exactly 
how close.  He could see the explosion.  He could see the 
dust and felt the heat and felt dizzy but did not have burns 
or nausea.  He did not recall if he had a radiation badge.  
He would remain in the area for hours after a blast.  He 
stated that he was initially diagnosed with prostate cancer 
in 1993 and he had an operation for it in May 1993.  He was 
currently undergoing chemotherapy treatment at the present 
time.  For the past three weeks, he had been on a new 
medication.  He was being treated by the Fox Chase Cancer 
Center.  He felt that his cancer was the result of radiation 
exposure.  He was surprised that he got the cancer as he took 
good care of himself and was not exposed to hazardous 
chemicals or any type of radiation exposure as part of his 
job as a civilian after service.  

In a October 1998 report from Naomi B. Haas, M.D. of the Fox 
Chase Cancer Center, it was indicated that the veteran was 
currently being treated for prostate cancer.  Specifically, 
the veteran was diagnosed in May 1994 [sic] with a Gleason 
Grade 4+3=7 prostate cancer for which he underwent a radical 
prostatectomy.  He had a moderate to poorly differentiated 
adenocarcinoma of the prostate.  He was followed by medical 
oncology and Dr. Haas until recently when his PSA was found 
to be gradually increasing.  His most recent tests had been 
as high as 7.8.  He began on Lupron therapy at that time and 
his PSA decreased.   
In a December 1999 report from the Defense Threat Reduction 
Agency, Nuclear Test Personnel Review, it was indicated that 
historical records confirmed that the veteran was present at 
Operation BUSTER-JANGLE, a U.S. atmospheric nuclear test 
series conducted at the Nevada Test Site during 1951.  At 
that time, he was assigned to Detachment One, 4901st Support 
Wing, Indian Springs Air Force Base, Nevada.  A careful 
search of dosimetry revealed no record of radiation exposure 
for the veteran.  However, a scientific dose reconstruction 
titled Analysis of Radiation Exposure for Military 
Participants, Exercises Desert Rock I, II, and III - 
Operation BUSTER JANGLE (DNA-TR-87-116), indicated that the 
veteran would have received a probable dose of 0.006 rem 
gamma.  This had a rounded and upper bound dose of 0.0 rem 
gamma (<0.01 rem gamma).  A scientific dose reconstruction 
titled Neutron Exposure for DOD Nuclear Test Personnel (DNA-
TR-84-405), indicated that, due to the distance of the 
veteran's unit from ground zero, he had virtually no 
potential for exposure to neutron radiation.  A 
reconstruction report titled Low Level Internal Dose Screen - 
CONUS Tests (DNA-TR-85-317), indicated that the veteran had 
no potential for internal exposure based on his unit's 
activities.  The application of the report's methodology to 
the prostate indicated that his (50-year) committed dose 
equivalent was 0.0 rem.  

In a March 2000 report from the Chief Public Health and 
Environmental Hazards Office to the Director of Compensation 
and Pension Service, regarding the veteran, it was indicated 
that the Defense Threat and Reduction Agency estimated that 
the veteran was exposed to the following doses of ionizing 
radiation during military service:  0.006 rem gamma, rounded 
and upper bound dose of 0.0 rem gamma (less than 0.01 rem 
gamma); virtually no potential for neutron; internal 50-year 
committed dose equivalent to the prostate - 0.0 rem.  The 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1988, 
did not provide screening doses for prostate cancer.  The 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established 
(Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), pages 316-318; Mettler and Upton, Medical 
Effects of Ionizing Radiation, 2nd Edition, 1995, page 168).  
In light of the above, the Chief Public Health and 
Environmental Hazards Officer concluded that it was unlikely 
that the veteran's prostate cancer could be attributed to 
exposure to ionizing radiation in the service.  

In a April 2000 letter from the Director of the Compensation 
and Pension Service to the RO, regarding radiation review 
under 38 C.F.R. § 3.311, it was indicated that an opinion was 
requested from the Under Secretary for Health, concerning the 
relationship between the veteran's disability and exposure to 
radiation in service.  A medical opinion was received that it 
was unlikely that the veteran's prostate cancer resulted from 
his exposure to ionizing radiation in service.  The records 
reflected that the disease was first diagnosed approximately 
41 years after his last exposure.  The Defense Threat 
Reduction Agency estimated that the veteran was exposed to a 
rounded and upper bound dose of less that 0.01 rem gamma, 
with virtually no potential for neutron exposure.  The 50-
year committed dose to the prostate was 0.0 rem.  The Under 
Secretary for Health's staff noted that the Committee on 
Interagency Research and Policy Coordination report did not 
provide screening doses for prostate cancer.  The sensitivity 
of the prostate to radiation carcinogenesis appeared to be 
relatively low and was not clearly established.  As a result 
of the opinion and following review of the evidence in its 
entirety, it was their opinion that there was no reasonable 
possibility that the veteran's disability was the result of 
such exposure.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a period of war or during peacetime 
service after December 31, 1946 and carcinoma becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 113, 1131, 1137 (West 
l991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In general, a claimant seeking benefits under a law 
administered by the Secretary of the Department of Veteran 
Affairs shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A.  § 5107(a).  Where a veteran is 
seeking service connection for a radiogenic disease listed 
under 38 C.F.R. § 3.311(b)(2), he or she is not required to 
submit a "traditional" well-grounded claim.  See Hilkert v. 
West, 12 Vet. App. 145, 147-48 (1999); see also Wandel v. 
West, 11 Vet. App. 200 (1998).  Instead, "pursuant to 
Congress' mandate, VA [has] established special procedures to 
follow for those veterans seeking compensation for diseases 
related to exposure to radiation in service."  12 Vet. App. 
at 148.  Section 3.311 creates a series of chronological 
obligations upon both the claimant and the Secretary:

(a) Determinations of exposure and dose-
(1) In all claims in which it is 
established that a radiogenic disease 
first became manifest after service and 
was not manifest to a compensable degree 
within any applicable period as specified 
in § 3.307 or § 3.309, and it is 
contended the disease is a result of 
exposure to ionizing radiation in 
service, an assessment will be made as to 
the size and nature of the radiation dose 
or doses.  When dose estimates provided 
pursuant to paragraph (a)(2) of this 
section are reported as a range of doses 
to which a veteran may have been exposed, 
exposure at the highest level of the dose 
range reported will be presumed.

(2) Request for dose information.  Where 
necessary pursuant to paragraph (a)(1) of 
this section, dose information will be 
requested as follows:  
(i) Atmospheric nuclear weapons test 
participation claims.  In claims based 
upon participation in atmospheric nuclear 
testing, dose data will in all cases be 
requested from the appropriate office of 
the Department of Defense. 
(ii) Hiroshima and Nagasaki occupation 
claims.  In all claims based on 
participation in the American occupation 
of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946, dose data will be requested 
from the Department of Defense. 
(iii) Other exposure claims.  In all 
other claims involving radiation 
exposure, a request will be made for any 
available records concerning the 
veteran's exposure to radiation.  These 
records normally include but may not be 
limited to the veteran's Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, 
service medical records, and other 
records which may contain information 
pertaining to the veteran's radiation 
dose in service.  All such records will 
be forwarded to the Under Secretary for 
Health, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.  

(3) Referral to independent expert.  When 
necessary to reconcile a material 
difference between an estimate of dose, 
from a credible source, submitted by or 
on behalf of a claimant, and dose data 
derived from official military records, 
the estimates and supporting 
documentation shall be referred to an 
independent expert, selected by the 
Director of the National Institutes of 
Health, who shall prepare a separate 
radiation dose estimate for consideration 
in adjudication of the claim.  For 
purposes of this paragraph: 
(i) The difference between the claimant's 
estimate and dose data derived from 
official military records shall 
ordinarily be considered material if one 
estimate is at least double the other 
estimate. 
(ii) A dose estimate shall be considered 
from a "credible source" if prepared by 
a person or persons certified by an 
appropriate professional body in the 
field of health physics, nuclear medicine 
or radiology and if based on analysis of 
the facts and circumstances of the 
particular claim. 

(4) Exposure.  In cases described in 
paragraph (a)(2)(i) and (ii) of this 
section: 
(i) If military records do not establish 
presence at or absence from a site at 
which exposure to radiation is claimed to 
have occurred, the veteran's presence at 
the site will be conceded. 
(ii) Neither the veteran nor the 
veteran's survivors may be required to 
produce evidence substantiating exposure 
if the information in the veteran's 
service records or other records 
maintained by the Department of Defense 
is consistent with the claim that the 
veteran was present where and when the 
claimed exposure occurred. 

(b) Initial review of claims.  (1) When 
it is determined: 
(i) A veteran was exposed to ionizing 
radiation as a result of participation in 
the atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or 
Nagasaki, Japan from September 1945 until 
July 1946 or other activities as claimed; 
(ii) The veteran subsequently developed a 
radiogenic disease; and 
(iii) Such disease first became manifest 
within the period specified in paragraph 
(b)(5) of this section; before its 
adjudication the claim will be referred 
to the Under Secretary for Benefits for 
further consideration in accordance with 
paragraph (c) of this section.  If any of 
the foregoing 3 requirements has not been 
met, it shall not be determined that a 
disease has resulted from exposure to 
ionizing radiation under such 
circumstances. 

(2) For purposes of this section the term 
"radiogenic disease" means a disease 
that may be induced by ionizing radiation 
and shall include the following: 
(i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; 
(iii) Breast cancer; 
(iv) Lung cancer; 
(v) Bone cancer; 
(vi) Liver cancer; 
(vii) Skin cancer; 
(viii) Esophageal cancer; 
(ix) Stomach cancer; 
(x) Colon cancer; 
(xi) Pancreatic cancer; 
(xii) Kidney cancer; 
(xiii) Urinary bladder cancer; 
(xiv) Salivary gland cancer; 
(xv) Multiple myeloma; 
(xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular 
disease; 
(xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central 
nervous system; 
(xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's 
disease; 
(xxiii) Prostate cancer; and 
(xxiv) Any other cancer 

(3) For purposes of paragraphs (a)(1) and 
(b)(1) of this section, "radiogenic 
disease" shall not include polycythemia 
vera. 

(4) If a claim is based on a disease 
other than one of those listed in 
paragraphs (b)(2) or (b)(3) of this 
section, VA shall nevertheless consider 
the claim under the provisions of this 
section provided that the claimant has 
cited or submitted competent scientific 
or medical evidence that the claimed 
condition is a radiogenic disease. 

(5) For the purposes of paragraph (b)(1) 
of this section: 
(i) Bone cancer must become manifest 
within 30 years after exposure; 
(ii) Leukemia may become manifest at any 
time after exposure; 
(iii) Posterior subcapsular cataracts 
must become manifest 6 months or more 
after exposure; and 
(iv) Other diseases specified in 
paragraph (b)(2) of this section must 
become manifest 5 years or more after 
exposure. 

(c) Review by Under Secretary for 
Benefits. 
(1) When a claim is forwarded for review 
pursuant to paragraph (b)(1) of this 
section, the Under Secretary for Benefits 
shall consider the claim with reference 
to the factors specified in paragraph (e) 
of this section and may request an 
advisory medical opinion from the Under 
Secretary for Health. 
(i) If after such consideration the Under 
Secretary for Benefits is convinced sound 
scientific and medical evidence supports 
the conclusion it is at least as likely 
as not the veteran's disease resulted 
from exposure to radiation in service, 
the Under Secretary for Benefits shall so 
inform the regional office of 
jurisdiction in writing.  The Under 
Secretary for Benefits shall set forth 
the rationale for this conclusion, 
including an evaluation of the claim 
under the applicable factors specified in 
paragraph (e) of this section. 
(ii) If the Under Secretary for Benefits 
determines there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure in 
service the Under Secretary for Benefits 
shall so inform the regional office of 
jurisdiction in writing, setting forth 
the rationale for this conclusion. 

(2) If the Under Secretary for Benefits, 
after considering any opinion of the 
Under Secretary for Health, is unable to 
conclude whether it is at least as likely 
as not or that there is no reasonable 
possibility, the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for Benefits 
shall refer the matter to an outside 
consultant in accordance with paragraph 
(d) of this section. 

(3) For purposes of paragraph (c)(1) of 
this section, "sound scientific 
evidence" means observations, findings, 
or conclusions which are statistically 
and epidemiologically valid, are 
statistically significant, are capable of 
replication, and withstand peer review, 
and "sound medical evidence" means 
observations, findings, or conclusions 
which are consistent with current medical 
knowledge and are so reasonable and 
logical as to serve as the basis of 
management of a medical condition. 

(d) Referral to outside consultants. 
(1) Referrals pursuant to paragraph (c) 
of this section shall be to consultants 
selected by the Under Secretary for 
Health from outside VA, upon the 
recommendation of the Director of the 
National Cancer Institute.  The 
consultant will be asked to evaluate the 
claim and provide an opinion as to the 
likelihood the disease is a result of 
exposure as claimed. 

(2) The request for opinion shall be in 
writing and shall include a description 
of: 
(i) The disease, including the specific 
cell type and stage, if known, and when 
the disease first became manifest; 
(ii) The circumstances, including date, 
of the veteran's exposure; 
(iii) The veteran's age, gender, and 
pertinent family history; 
(iv) The veteran's history of exposure to 
known carcinogens, occupationally or 
otherwise; 
(v) Evidence of any other effects 
radiation exposure may have had on the 
veteran; and 
(vi) Any other information relevant to 
determination of causation of the 
veteran's disease. 

The Under Secretary for Benefits shall 
forward, with the request, copies of 
pertinent medical records and, where 
available, dose assessments from official 
sources, from credible sources as defined 
in paragraph (a)(3)(ii) of this section, 
and from an independent expert pursuant 
to paragraph (a)(3) of this section. 

(3) The consultant shall evaluate the 
claim under the factors specified in 
paragraph (e) of this section and respond 
in writing, stating whether it is either 
likely, unlikely, or approximately as 
likely as not the veteran's disease 
resulted from exposure to ionizing 
radiation in service.  The response shall 
set forth the rationale for the 
consultant's conclusion, including the 
consultant's evaluation under the 
applicable factors specified in paragraph 
(e) of this section.  The Under Secretary 
for Benefits shall review the 
consultant's response and transmit it 
with any comments to the regional office 
of jurisdiction for use in adjudication 
of the claim. 

(e) Factors for consideration.  Factors 
to be considered in determining whether a 
veteran's disease resulted from exposure 
to ionizing radiation in service include: 
(1) The probable dose, in terms of dose 
type, rate and duration as a factor in 
inducing the disease, taking into account 
any known limitations in the dosimetry 
devices employed in its measurement or 
the methodologies employed in its 
estimation; 
(2) The relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation, of the specific pathology; 
(3) The veteran's gender and pertinent 
family history; 
(4) The veteran's age at time of 
exposure; 
(5) The time-lapse between exposure and 
onset of the disease; and 
(6) The extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to 
development of the disease. 

(f) Adjudication of claim.  The 
determination of service connection will 
be made under the generally applicable 
provisions of this part, giving due 
consideration to all evidence of record, 
including any opinion provided by the 
Under Secretary for Health or an outside 
consultant, and to the evaluations 
published pursuant to §1.17 of this 
title.  With regard to any issue material 
to consideration of a claim, the 
provisions of § 3.102 of this title 
apply. 

(g) Willful misconduct and supervening 
cause.  In no case will service 
connection be established if the disease 
is due to the veteran's own willful 
misconduct, or if there is affirmative 
evidence to establish that a supervening, 
nonservice-related condition or event is 
more likely the cause of the disease. 

38 C.F.R. § 3.311(1999).  

In summary, this regulation establishes a series of 
chronological obligations upon both parties.  See Hilkert, 
supra; Wandel, supra.  First, the claimant must establish 
that the veteran suffers from a radiogenic disease.  See 38 
C.F.R. § 3.311(b)(2).  This disease must manifest within a 
certain time period.  See 38 C.F.R. § 3.311(b)(5).  Once a 
claimant has established a diagnosis of a radiogenic disease 
within the specified period and claims that the disease is 
related to his radiation exposure while in service, VA must 
then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1); see 
Hilkert, supra; Wandel, supra.  After it is determined by the 
dose assessment that the veteran was exposed to radiation, 
the RO is then required to refer the case to the Under 
Secretary for Benefits for further consideration.  38 C.F.R. 
§ 3.311(b); Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 
1997), cert. denied, 140 L. Ed. 2d 181, 118 S. Ct. 1171 
(1998); Hilkert, supra; Wandel, supra. 

When the claim is referred, the Under Secretary for Benefits 
"shall consider the claim with reference to the factors 
specified in paragraph (e) of this section and may request an 
advisory opinion from the Under Secretary for Health." 38 
C.F.R. § 3.311(c)(1).  After referring to these factors, the 
Under Secretary for Benefits must then determine the 
likelihood that the claimant's exposure to radiation in 
service resulted in the current radiogenic disease.  See 38 
C.F.R. § 3.311(c)(1). 

Since this determination relies heavily on medical and 
scientific findings and analysis, the Under Secretary for 
Benefits may request an advisory opinion from the Under 
Secretary for Health to assist in carrying out the obligation 
imposed by this regulation.  See 38 C.F.R. § 3.311(c)(1) 
(authorizing the Under Secretary for Benefits to request an 
advisory opinion from the Under Secretary for Health).  See 
Hilkert at 149.

Initially, the undersigned notes that 38 C.F.R. § 3.309 is 
not applicable to the veteran's claim as the veteran's 
claimed disability is not one of the enumerated disabilities 
under 3.309(d)(2). 

The relevant sections of 38  C.F.R. §  3.309 provide:

§ 3.309 Disease subject to presumptive 
service connection. 
(d) Diseases specific to radiation-
exposed veterans. (1) The diseases listed 
in paragraph (d)(2) of this section shall 
be service-connected if they become 
manifest in a radiation-exposed veteran 
as defined in paragraph (d)(3) of this 
section, provided the rebuttable 
presumption provisions of § 3.307 of this 
part are also satisfied. 

(2) The diseases referred to in paragraph 
(d)(1) of this section are the following: 
(i) Leukemia (other than chronic 
lymphocytic leukemia). 
(ii) Cancer of the thyroid. 
(iii) Cancer of the breast. 
(iv) Cancer of the pharynx. 
(v) Cancer of the esophagus. 
(vi) Cancer of the stomach. 
(vii) Cancer of the small intestine. 
(viii) Cancer of the pancreas. 
(ix) Multiple myeloma. 
(x) Lymphomas (except Hodgkin's disease). 
(xi) Cancer of the bile ducts. 
(xii) Cancer of the gall bladder. 
(xiii) Primary liver cancer (except if 
cirrhosis or hepatitis B is indicated). 
(xiv) Cancer of the salivary gland. 
(xv) Cancer of the urinary tract. 
(xvi) Bronchiolo-alveolar carcinoma. 

NOTE: For the purposes of this section, 
the term "urinary tract" means the 
kidneys, renal pelves, ureters, urinary 
bladder, and urethra. 

(3) For purposes of this section: 
(i) The term radiation-exposed veteran 
means either a veteran who while serving 
on active duty, or an individual who 
while a member of a reserve component of 
the Armed Forces during a period of 
active duty for training or inactive duty 
training, participated in a radiation-
risk activity. 

(ii) The term radiation-risk activity 
means: 
(A) Onsite participation in a test 
involving the atmospheric detonation of a 
nuclear device. 
(B) The occupation of Hiroshima or 
Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 
1945, and ending on July 1, 1946. 
(C) Internment as a prisoner of war in 
Japan (or service on active duty in Japan 
immediately following such internment) 
during World War II which resulted in an 
opportunity for exposure to ionizing 
radiation comparable to that of the 
United States occupation forces in 
Hiroshima or Nagasaki, Japan, during the 
period beginning on August 6, 1945, and 
ending on July 1, 1946. 

(iii) The term atmospheric detonation 
includes underwater nuclear detonations. 

(iv) The term onsite participation means: 
(A) During the official operational 
period of an atmospheric nuclear test, 
presence at the test site, or performance 
of official military duties in connection 
with ships, aircraft or other equipment 
used in direct support of the nuclear 
test. 
(B) During the six month period following 
the official operational period of an 
atmospheric nuclear test, presence at the 
test site or other test staging area to 
perform official military duties in 
connection with completion of projects 
related to the nuclear test including 
decontamination of equipment used during 
the nuclear test. 
(C) Service as a member of the garrison 
or maintenance forces on Eniwetok during 
the periods June 21, 1951, through July 
1, 1952, August 7, 1956, through August 
7, 1957, or November 1, 1958, through 
April 30, 1959. 
(D) Assignment to official military 
duties at Naval Shipyards involving the 
decontamination of ships that 
participated in Operation Crossroads. 

(v) For tests conducted by the United 
States, the term operational period 
means: 
(A) For Operation TRINITY the period July 
16, 1945 through August 6, 1945. 
(B) For Operation CROSSROADS the period 
July 1, 1946 through August 31, 1946. 
(C) For Operation SANDSTONE the period 
April 15, 1948 through May 20, 1948. 
(D) For Operation RANGER the period 
January 27, 1951 through February 6, 
1951. 
(E) For Operation GREENHOUSE the period 
April 8, 1951 through June 20, 1951. 
(F) For Operation BUSTER-JANGLE the 
period October 22, 1951 through December 
20, 1951. 
(G) For Operation TUMBLER-SNAPPER the 
period April 1, 1952 through June 20, 
1952. 
(H) For Operation IVY the period November 
1, 1952 through December 31, 1952. 
(I) For Operation UPSHOT-KNOTHOLE the 
period March 17, 1953 through June 20, 
1953. 
(J) For Operation CASTLE the period March 
1, 1954 through May 31, 1954. 
(K) For Operation TEAPOT the period 
February 18, 1955 through June 10, 1955. 
(L) For Operation WIGWAM the period May 
14, 1955 through May 15, 1955. 
(M) For Operation REDWING the period May 
5, 1956 through August 6, 1956. 
(N) For Operation PLUMBBOB the period May 
28, 1957 through October 22, 1957. 
(O) For Operation HARDTACK I the period 
April 28, 1958 through October 31, 1958. 
(P) For Operation ARGUS the period August 
27, 1958 through September 10, 1958. 
(Q) For Operation HARDTACK II the period 
September 19, 1958 through October 31, 
1958. 
(R) For Operation DOMINIC I the period 
April 25, 1962 through December 31, 1962. 
(S) For Operation DOMINIC II/PLOWSHARE 
the period July 6, 1962 through August 
15, 1962. 

(vi) The term "occupation of Hiroshima or 
Nagasaki, Japan, by United States forces" 
means official military duties within 10 
miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were 
required to perform or support military 
occupation functions such as occupation 
of territory, control of the population, 
stabilization of the government, 
demilitarization of the Japanese 
military, rehabilitation of the 
infrastructure or deactivation and 
conversion of war plants or materials. 

(vii) Former prisoners of war who had an 
opportunity for exposure to ionizing 
radiation comparable to that of veterans 
who participated in the occupation of 
Hiroshima or Nagasaki, Japan, by United 
States forces shall include those who, at 
any time during the period August 6, 
1945, through July 1, 1946: 
(A) Were interned within 75 miles of the 
city limits of Hiroshima or within 150 
miles of the city limits of Nagasaki, or 
(B) Can affirmatively show they worked 
within the areas set forth in paragraph 
(d)(4)(vii)(A) of this section although 
not interned within those areas, or 


(C) Served immediately following 
internment in a capacity which satisfies 
the definition in paragraph (d)(4)(vi) of 
this section, or 
(D) Were repatriated through the port of 
Nagasaki. 

38 C.F.R. § 3.309 (1999).  

Therefore, pursuant to 38 C.F.R. § 3.311, the RO requested a 
dose assessment from the Defense Threat Reduction Agency, 
Nuclear Test Personnel Review.  It was indicated that that 
the veteran would have received a probable dose of 0.006 rem 
gamma which had a rounded and upper bound dose of 0.0 rem 
gamma (<0.01 rem gamma).  A scientific dose reconstruction 
indicated that the veteran had virtually no potential for 
exposure to neutron radiation.  A reconstruction report 
indicated that the veteran had no potential for internal 
exposure based on his unit's activities.  The application of 
the report's methodology to the prostate indicated that his 
(50-year) committed dose equivalent was 0.0 rem.

After receiving this information, the Director of 
Compensation and Pension advised the RO in writing that there 
was no reasonable possibility that the veteran's disability 
resulted from radiation exposure in service.  In the Hilkert 
case, the Court held that a discussion by the Under Secretary 
for Benefits of all of the factors under paragraph (e) is not 
required if the Under Secretary for Benefits recommends that 
there is "no reasonable possibility that the veteran's 
disease resulted from radiation exposure in service" as 
authorized under 38 C.F.R. § 3.311(c)(1)(ii). 

While the veteran's private providers have noted a history of 
radiation exposure in conjunction with treatment for prostate 
cancer, the statement of the Director of Compensation and 
Pension Service outweighs this statement regarding any 
relationship between the veteran's prostate cancer and his 
service.  In this regard, the private provider did not 
consider the amount of radiation exposure in the 

notations.  This is an important factor in determining 
whether such exposure led to the veteran's prostate cancer.  


ORDER

Entitlement to service connection for prostate cancer is 
denied.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 

